                                                  Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 1 of 6 PageID #:5


                                                                                                                                 FILED
                                                                                                                                 9/17/2020 2:35 PM
                                             ATTORNEY No. 31908                                                                  DOROTHY BROWN
                                             GDG:mac                                                                             CIRCUIT CLERK
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 9/17/2.D20 2:35 PM 2020L009971




                                                                                                                                 2020L009971
                                                                 IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                       COUNTY DEPARTMENT, LAW DIVISION

                                             SOULA LIARAKOS,

                                                    Plaintiff,

                                             V.                                                   No.

                                             COSTCO WHOLESALE, INC., a foreign corp.,)
                                                                                    )
                                                  Defendant.                        )

                                                                                 COMPLAINT AT LAW

                                                    The party who brings this action is Plaintiff, SOULA LIARAKOS.

                                                    The party complained of is Defendant, COSTCO WHOLESALE, INC., a foreign corp.

                                                                                        COUNT I
                                                                                   (Premises Liability)

                                                    Plaintiff, SOULA LIARAKOS, by her attorneys, complaining against Defendant,
                                             COSTCO WHOLESALE, INC., a foreign corp., pleading in the alternative, alleges and states as
                                             follows:

                                                     I.       At all times complained of herein, Plaintiff resided in Chicago, Cook County and
                                             State of Illinois.

                                                    2.      At all times complained of herein. Defendant was a foreign corporation permitted
                                             to do business in the State of Illinois and County of Cook.

                                                   3.      On or about September 21, 2018, Defendant owned, possessed, operated, managed,
                                             maintained and controlled certain property, premises and specifically a parking lot in the City of
                                             Melrose Park, County of Cook and State of Illinois.

                                                     4.     In particular, Defendant owned, possessed, managed, maintained and controlled a
                                             certain parking lot("parking lot") located at 8400 WEST NORTH AVENUE, MELROSE PARK,
                                             IL.




                                             Page 1 of 6




                                                                                                                               EXHIBIT A
                                                 Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 2 of 6 PageID #:6




                                                     5.      At all times complained of herein, Defendant invited the public, including Plaintiff,
                                             to park their motor vehicles in the parking lot and allow and permit the public to thereafter walk
                                             to and from their parked motor vehicle to its premises and property.
FILED DATE: 9/17/2020 2:35 PM 2020L009971




                                                    6.       That prior to the above date. Defendant, by and through its duly authorized officers,
                                             employees, agents and representatives, controlled, managed and maintained the parking lot in the
                                             aforesaid city, county and state.

                                                    7.      That prior to the above date, Defendant, by and through its duly authorized officers,
                                             employees, agents and representatives were present on the parking lot, picking up garbage,
                                             observing the vehicles parked there, inspecting the parking lot, cleaning the parking lot and further
                                             controlling, maintaining and repairing the walkways, the parking lot and the premises owned and
                                             controlled by Defendant.

                                                    8.      That as a result of Defendant's presence, its inspection of the parking lot and its
                                             premises, its maintenance workers and crews traveling on and near the parking lot, Defendant,
                                             knew, or in the exercise of ordinary care, should have known that the parking lot was in a
                                             dangerous and defective condition.

                                                    9.      In particular, Defendant knew or should have known that there was a hole in the
                                             parking lot and that hole was a hazard.

                                                      1 0.   That prior to the aforesaid date, Defendant, knew, or in the exercise of ordinary
                                             care, should have known that pedestrians walking along and upon said parking lot would not have
                                             their attention directed toward a hole in the parking lot, and that said hole was thereat and therein
                                             a hazard to pedestrians lawfully walking thereon.

                                                     1 1.    That on the aforesaid date and place, Plaintiff was lawfully walking along and upon
                                             the parking lot.

                                                     1 2.    At all times complained of herein, Plaintiff was in the exercise of due care and
                                             caution for her own safety and for the safety of others.
                                                           _
                                                      1 3.   Defendant, by dither creating the hole or-allowing the hole to deteriorate to the
                                              condition as described and identified herein, had actual or constructive notice of the dangerous and
                                            - defective condition in its parking lot

                                                    1 4.    At all times complained of herein, while Plaintiff was walking along and upon the
                                             Parking lot, she was caused to trip and fall due to the hole in the parking lot.

                                                     1 5.    At all times complained of herein, the hole in the parking lot is a condition that
                                             existed prior to all times complained of herein for a sufficient period of time so as to have been
                                             discovered by Defendant had Defendant exercised due care in the ownership, possession, control,
                                             management and maintenance of its property.

                                             Page 2 of 6
                                                Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 3 of 6 PageID #:7




                                                   16.     At all times complained of herein, Defendant had a duty to exercise ordinary care
                                            and caution in the ownership, possession, control, management and maintenance of its.property,
                                            including the parking lot described and identified herein.
FILED DATE: 9/17/2020 2:35 PM 2020L009971




                                                   1 7.    Notwithstanding its duty as aforesaid, Defendant was then and there guilty of one
                                            or more of the following negligent acts or omissions to act:

                                                   a.      Negligently failed to properly inspect the parking lot;

                                                   b.      Negligently owned, operated, managed, maintained, and controlled its premises;

                                                   c.      Negligently failed to provide a warning of the hole in the parking lot which
                                                           constituted a dangerous and defective condition on said premises - so as to avoid
                                                           exposing pedestrians to a hazard

                                                   d.      Negligently failed to cure and repair said hole so as to avoid exposing pedestrians
                                                           to a hazard;

                                                   e.      Negligently failed to examine and supervise its premises when it knew or in the
                                                           exercise of ordinary care should have known that the premises were dangerous and
                                                           defective;

                                                   f.      Negligently failed to guard against exposing pedestrians lawfully present of the "
                                                           hole in the parking lot; and

                                                           was otherwise negligent in its ownership, control, maintenance and management of
                                                           the parking lot described and identified herein.

                                                     1 8.  That as a direct and proximate result ofone or more ofthe aforementioned negligent
                                            acts or omissions on the part of Defendant, Plaintifftripped and fell due to the hole in the parking
                                            lot.

                                                    19.     That as a further direct and proximate result of one or more of the aforementioned
                                            negligent acts or omissions on the part of Defendant, Plaintiff was permanently injured, sustained
                                            pain and suffering, both past and future, lost wages and other diminution in value of serVices, loss
                                            a normal life, both past and future, all resulting in economic and non-economic damages to
                                            Plaintiff.

                                                   WHEREFORE, Plaintiff, SOULA LIARAKOS, by her attorneys, hereby demands -
                                            judgment in her favor and against Defendant, COSTCO WHOLESALE, INC., a foreign corp., in
                                            an amount in excess of Fifty Thousand Dollars($50,000.00) plus the costs of bringing this action.




                                            Page 3 of 6
                                                 Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 4 of 6 PageID #:8




                                                                                        COUNT II
                                                                                       (Negligence)
FILED DATE: 9/17/2020 2:35 PM 2020L009971




                                                    Plaintiff, SOULA LIARAKOS, by her attorneys, complaining against Defendant,
                                             COSTCO WHOLESALE, INC., a foreign corp., pleading in the alternative, alleges and states as
                                             follows:

                                                      I.       At all times complained of herein, Plaintiff resided in Chicago, Cook County and
                                            - State of Illinois.

                                                     2.     At all times complained of herein, Defendant was a foreign corporation permitted
                                             to do business in the State of Illinois and County of Cook.

                                                    3.      On or about September 21, 2018, Defendant owned, possessed, operated, -
                                             managed, maintained and controlled certain property, premises and specifically a parking lot in
                                             the City of Melrose Park, County of Cook and State of Illinois.

                                                     4.     In particular. Defendant owned, possessed, managed, maintained and controlled a
                                             certain parking lot ("parlcing lot") located at 8400 WEST NORTH AVENUE, MELROSE
                                             PARK, IL.

                                                     5.       At all times complained of herein, Defendant invited the public, including
                                             Plaintiff, to park their motor vehicles in the parking lot and allow and permit the public to
                                             thereafter walk to and from their parked motor vehicle to its premises and property.

                                                     6.      That prior to the above date, Defendant, by and through its duly authorized
                                             officers, employees, agents and representatives, controlled, managed and maintained the parking
                                             lot in the aforesaid city, county and state.

                                                     7:     That prior to the above date, Defendant, by and through its duly authorized
                                             officers, employees, agents and representatives were present on the parking lot, picking up
                                             garbage, observing the vehicles parked there, inspecting the parking lot, cleaning the parking lot
                                             and further controlling, maintaining and repairing the walkways, the parking lot and the premises
                                             owned and controlled by Defendant.

                                                    8.      That as a result of Defendant's presence. its inspection of the parking lot and its
                                             premises, its maintenance workers and crews traveling on and near the parking lot, Defendant,
                                             knew, or in the exercise of ordinary care, should have known that the parking lot was in a
                                             dangerous and defective condition.

                                                    9.      In particular, Defendant knew or should have known that there was a hole in the
                                             parking lot and that hole was a hazard.



                                             Page 4• of 6
                                                Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 5 of 6 PageID #:9




                                                    10.     That prior to the aforesaid date, Defendant, knew, or in the exercise of ordinary
                                            care, should have known that pedestrians walking along and upon said parking lot would not
                                            have their attention directed toward a hole in the parking lot, and that said hole was thereat and
FILED DATE: 9/17/2020 2:35 PM 2020L009971




                                            therein a hazard to pedestrians lawfully walking thereon.

                                                   1 1.   That on the aforesaid date and place. Plaintiff was lawfully walking along and
                                            upon the parking lot.

                                                    1 2.    At all times complained of herein, Plaintiff was in the exorcisc of due care and
                                            caution for her own safety and for the safety of others.

                                                   1 3.     At all times complained of herein, while Plaintiff was walking along and upon the
                                            Parking lot, she was caused to trip and fall due to the hole in the parking lot.

                                                    1 4.    At all times complained of herein, the hole in the parking lot is a condition that
                                            existed prior to all times complained of herein for a sufficient period oftime so as to have been
                                            discovered by Defendant had Defendant exercised due care in the ownership, possession,
                                            control, management and maintenance of its property.

                                                    I S.   At all times complained of herein, Defendant had a duty to exercise ordinary care
                                            and caution in the ownership, possession, control, management and maintenance of its property,
                                            including the parking lot described and identified herein.

                                                   1 6.    Notwithstanding its duty as aforesaid, Defendant was then and there guilty of one
                                            or more of the following negligent acts or omissions to act:

                                                   a.      Negligently failed to properly inspect the parking lot;

                                                   b.      Negligently owned, operated, managed, maintained, and controlled its premises;

                                                   c.      Negligently failed to provide a warning of the hole in the parking lot which
                                            constituted a dangerous and defective condition on said premises - so as to avoid exposing
                                            pedestrians to a haLard

                                                    d.     Negligently failed to cure and repair said hole so as to avoid exposing pedestrians
                                            to a hazard;

                                                   e.      Negligently failed to examine and supervise its premises when it knew or in the
                                            exercise of ordinary care should have known that the premises were dangerous and defective;

                                                    f.     Negligently failed to guard against exposing pedestrians lawfully present of the
                                            hole in the parking lot; and



                                            Page 5 of 6
                                               Case: 1:21-cv-01243 Document #: 1-1 Filed: 03/05/21 Page 6 of 6 PageID #:10




                                                    g.     was otherwise negligent in its ownership, control, maintenance and management
                                            of the parking lot described and identified herein.
FILED DATE: 9/17/2020 2:35 PM 2020L009971




                                                    1 7.    That as a direct and proximate result of one or more of the aforementioned
                                            negligent acts or omissions on the part of Defendant, Plaintiff tripped and fell due to the hole in
                                            the parking lot.

                                                    1 8.    That as a further direct and proximate result of one or more of the aforementioned
                                            negligent acts or omissions on the part of Defendant, Plaintiff was permanently injured,
                                            sustained pain and suffering, both past and future, lost wages and other diminution in value of
                                            services, loss a normal life, both past and future, all resulting in economic and non-economic
                                            damages to Plaintiff

                                                    W HEREFORE, Plaintiff, SOULA LIARAKOS, by her attorneys, hereby demands
                                            judgment in her favor and against Defendant, COSTCO WHOLESALE, INC., a foreign corp., in
                                            an amount in excess of Fifty Thousand Dollars ($50,000.00) plus the costs of bringing this
                                            action.

                                                                                          ://Gup D. Geleerd, Jr.
                                                                                          Guy Delson Geleerd, Jr.
                                                                                          For Plaintiff
                                                                                          G UY DELSON GELEERD,JR. TRIAL LAWYER LLC
                                                                                          Attorneys at Law
                                                                                          622 Laurel Avenue
                                                                                          Highland Park IL 60035
                                                                                          Tel. 312-259-9785
                                                                                          Email guy.geleerd@gmail.com




                                            Page 6 of 6
